The order entered November 4, 1968, unanimously reversed on .the law, the facts and in the exercise of discretion and the motion denied, without costs and without disbursements. The record does not warrant the granting of a trial preference pursuant to CPLR 3403 (subd. [a], par. 3). Admittedly plaintiff’s workmen’s compensation benefits and his wife’s salary are sufficient to meet their reasonable current living expenses. Nor is the possibility that plaintiff’s wife will give up her employment and seek public assistance a sufficient reason for granting a trial preference (Martinkovie v. Chrysler Leasing Corp., 29 A D 2d 636). Finally, the claim that plaintiff is suffering from a post-traumatic psychosis was not supported by current medical evidence and was sharply disputed by defendants’ expert. Concur - Stevens, P. J., Eager, Capozzoli, McGivern and Nunez, JJ.